DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 11-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0275379 to Nakamura et al. (Nakamura).
As to claims 1, 5 and 11, Nakamura teaches a method for increasing hydrogen generation rate in water electrolysis wherein protons from the water are reduced to hydrogen, the method comprising adding to a catalyst (for example manganese) provided to the water, a protic co-catalyst, the protic co-catalyst (the base or carbonate) acting to increase the rate of hydrogen generation without being consumed during the electrolysis process, wherein the pH of the water is, for example, 6 and “near neutral”, and the pKa of the co-catalyst is, for example, 7-8, and thus teaching embodiments wherein a pH of the water which is less than the pKa of the co-catalyst and thus, as evidenced by, at least, Applicant’s own disclosure, that the co-catalyst is majority protonated and positively charged (Abstract; Paragraphs 0029 and 0044).  
As to claim 2, Nakamura teaches the method of claim 1.  The protic co-catalyst of Nakamura would act as a pH stabilizer by receiving the hydrogen (Paragraph 0029).  
As to claims 3 and 12, Nakamura teaches the methods of claims 1 and 11.  The protic co-catalyst of Nakamura comprising, for example, a pyridine, is capable of acting as an electrolyte to carry current for the electrolysis process (Paragraph 0029). 
As to claims 6 and 13, Nakamura teaches the methods of claims 1 and 11.  Nakamura teaches that the co-catalyst increases the catalyst activity, thus decreasing the energy requirement for the same production amount of the electrolysis process (Paragraph 0009).
As to claim 18, Nakamura teaches the method of claim 11.  The limitation “homogeneous or heterogeneous” covers all possible options for the catalyst.  However, Nakamura further teaches that the catalyst is provided to a substrate and thus is heterogeneous (Paragraph 0032).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claims 1 and 11 above, and further in view of US Patent Application Publication No. 2017/0121831 to Kaczur et al. (Kaczur).
As to claims 8 and 15, Nakamura teaches the methods of claims 1 and 11.  However, Nakamura fails to specifically teach that the protic co-catalyst comprises a compound as claimed, Nakamura teaches instead heterocyclic nitrogen compounds such as pyridine and picoline (Paragraph 0029).  However, Kaczur also discusses water splitting catalyst and teaches that a known heterocyclic nitrogen compound alternative to pyridine or picoline comprise imidazole (Paragraph 0130).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize imidazole in place of the pyridine or picoline of Nakamura with the reasonable expectation of effectively forming the co-catalyst (MPEP 2144.06 II).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claims 1 and 11 above, and further in view of Foreign Patent Document No. CN 107175106 to Han et al. (Han).
As to claims 9 and 16, Nakamura teaches the methods of claims 1 and 11.  However, Nakamura fails to further teach that the catalyst comprises a polymer.  However, Han also discusses water electrolysis with manganese catalysts and teaches that it is known in the art that catalyst activity can be increased with the addition of a conductive polymer polyaniline (Translation, Background Technology Section).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to modify the catalyst of Nakamura with the addition of a polymer, polyaniline, in order to further increase catalyst activity as taught by Han.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794